Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are presently pending in this application.

Claim Objections
Claim 12 is objected to because of the following informalities:    
Claim 12 recites “Cr” twice; see lines 2 and 3 therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 are indefinite for reciting rhenium and gold as exemplary platinum-group metals.  While rhenium and gold are transition metals (the latter metal further being an exemplary noble metal), neither are known as “platinum-group metals”.

Allowable Subject Matter
Claims 1-4, 6-15, 17, and 18 are allowed.
Claims 5 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references or record do not teach or suggest Applicants’ claimed (1) electrocatalyst comprising a plurality of catalytic metal nanoparticles monodispersed on a surface of a crumpled transition metal dichalcogenide support or (2) method for preparing hierarchically crumpled sheets of a layered material, wherein exfoliated sheets of the layered material are provided and sealed in a pressure vessel along with a polar solvent, followed by heating the sealed pressure vessel at a temperature exceeding the boiling temperature of the polar solvent to hydrothermally convert the exfoliated sheets to hierarchically crumpled sheet of the layered material.
Exemplary prior art includes Dines et al. (U. S. Patent No. 4,299,892), which teaches the formation of dichalcogenides of randomly folded and disordered layers (“crumpled”) from controlled heating of an amorphous product of the formula MX2 (col. 4, lines 13-15), which is prepared by nonaqueous precipitation of MX2 compounds from mixtures of the salts of the metal(s), said mixing carried out in the absence of aqueous solvents, e.g., carrying out the reaction in the presence of a nonaqueous solvent such as dimethyformamide (DMF).  See col. 4, lines 13-50 of Dines et al.
The amorphous product is converted into sheets via controlled heating at from 250-400°C (col. 4, lines 64-68).
The preparation disclosed in Dines et al. differs from Applicants’ claimed method in that Patentees’ method results in the formation of exfoliated sheets, whereas Applicants’ claimed method begins with the employment of exfoliated sheets.  See col. 8, lines 53-63 of Dines et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 9, 2022